As filed with the Securities and Exchange Commission on October 10, 2013 Registration No. 333- U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL HOLDINGS CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-4128138 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code No.) (I.R.S. Employer Identification No.) 410 Park Avenue, 14 th Floor, New York, New York 10022 (212) 417-8000 (Address and telephone number of principal executive offices and principal place of business) Mark D. Klein Chief Executive Officer and Executive Co-Chairman National Holdings Corporation 410 Park Avenue, 14 th Floor
